DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 19-21, 33, 37-39, 51, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Ly-Gagnon et al (Pub. No: US 20120281638 A1) in view of Jakubov et al (Pub. No: US 20180234358 A1).
Regarding claims 1-3, Ly-Gagnon et al discloses a method (figs. 1-2) of wireless communication at a communication device (the wireless communication device comprises the first network communication unit and a second network communication unit), comprising: scanning (scanning for Bluetooth packets while receiving WLAN packets; paragraph 0003, 0012) while in a first power mode for a preamble of a packet (the length of a Bluetooth control 
However, Ly-Gagnon et al, does not specifically disclose the features of a second power mode having a higher operating power for the communication device than the first power mode, the switching occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received; and scanning, while in the second power mode, for the access address of the packet.
On the other hand, Jakubov et al, from the same field of endeavor, teaches that the second power mode having a higher operating power for the communication device than the first power mode (a first correlator may detect the presence of a packet preamble; the second correlator may perform final detection of the packet by using the time difference between peaks; a wireless communication device performs preamble detection on a received signal using a first set of cross-correlation results; in addition, after the packet is detected by the Bluetooth-enabled devices (preamble detection), the Bluetooth receiver can switch or transition from low power mode to high power mode; note that the switching to the high power mode is made based on the preamble detection; paragraph 0033, 0065, 0073), the switching occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received (perform preamble detection; a Bluetooth receiver may try to cross-correlate the received signal 104 with a known reference sequence ; furthermore, the repetition of the bits/signal leads to significant false packet detection; for instance, the wireless communication device may experience early packet detection ; the preamble detection may also be referred to as early detection; the preamble detector 114 may decide on the presence of the preamble; paragraph 

	Regarding claims 19-21, Ly-Gagnon et al discloses an apparatus (figs. 1-2) for wireless communication (the wireless communication device comprises the first network communication unit and a second network communication unit), the apparatus being a communication device, comprising: means for scanning (scanning for Bluetooth packets while receiving WLAN packets; paragraph 0003, 0012) while in a first power mode for a preamble of a packet (the length of a Bluetooth control packet preamble; in addition, speed up the inquiry and paging scan procedure and to reduce the amount of time required to detect inquiry packets and paging packets intended for the slave Bluetooth device; paragraph 0014, 0028); means for detecting (detecting Bluetooth control packets during WLAN packet reception) that a bit of the preamble is received (the Bluetooth detection unit can identify one or more Bluetooth communication channels on which the slave Bluetooth device can receive the Bluetooth control packets; paragraph 0015-0016); means for switching (the slave Bluetooth device may switch from a low power state to an active power state; paragraph 0028) from the first power mode to a second power mode (Bluetooth device is configured in an active inquiry/paging scan mode or a passive 
However, Ly-Gagnon et al, does not specifically disclose the features of a second power mode having a higher operating power for the communication device than the first power mode, the switching occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received; and means for scanning, while in the second power mode, for the access address of the packet.
On the other hand, Jakubov et al, from the same field of endeavor, teaches that the second power mode having a higher operating power for the communication device than the first power 
	Regarding claim 33, Ly-Gagnon et al as modified discloses an apparatus (figs. 1-2) for wireless communication (the wireless communication device comprises the first network communication unit and a second network communication unit), wherein the communication device is a Bluetooth Low Energy device and the packet is a BLE packet (the wireless communication device may use a low energy Bluetooth protocol, where these low energy Bluetooth protocols may include Bluetooth Long Range, Bluetooth Low Energy; the Bluetooth detection unit can execute concurrent background spectral scanning to detect Bluetooth control packets while the WLAN device is receiving WLAN packets ; paragraph 0015-016).  
	Regarding claims 37-39, Ly-Gagnon et al discloses apparatus (figs. 1-2) for wireless communication (the wireless communication device comprises the first network communication unit and a second network communication unit), the apparatus being a communication device, 
However, Ly-Gagnon et al, does not specifically disclose the features of a second power mode having a higher operating power for the communication device than the first power mode, the switch occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received; and scan, while in the second power mode, for the access address of the packet.
On the other hand, Jakubov et al, from the same field of endeavor, teaches that the second power mode having a higher operating power for the communication device than the first power mode (a first correlator may detect the presence of a packet preamble; the second correlator may perform final detection of the packet by using the time difference between peaks; a wireless communication device performs preamble detection on a received signal using a first set of cross-correlation results; in addition, after the packet is detected by the Bluetooth-enabled devices (preamble detection), the Bluetooth receiver can switch or transition from low power mode to high power mode; note that the switching to the high power mode is made based on the preamble detection; paragraph 0033, 0065, 0073), the switching occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received (perform preamble detection; a Bluetooth receiver may try to cross-correlate the received signal 104 with a known reference sequence ; furthermore, the repetition of the bits/signal leads to significant false packet detection; for instance, the wireless communication device may experience early packet detection ; the preamble detection may also be referred to as 

	Regarding claim 55, Ly-Gagnon et al discloses a computer-readable medium storing computer executable code, the code when executed by at least one processor (figs. 1-2) of a communication device (the wireless communication device comprises the first network communication unit and a second network communication unit), causes the at least one processor to: scan (scanning for Bluetooth packets while receiving WLAN packets; paragraph 0003, 0012) while in a first power mode for a preamble of a packet (the length of a Bluetooth control packet preamble; in addition, speed up the inquiry and paging scan procedure and to reduce the amount of time required to detect inquiry packets and paging packets intended for the slave Bluetooth device; paragraph 0014, 0028) ; detect (detecting Bluetooth control packets during WLAN packet reception) that a bit of the preamble is received (the Bluetooth detection unit can identify one or more Bluetooth communication channels on which the slave Bluetooth device can receive the Bluetooth control packets; paragraph 0015-0016); switch (the slave Bluetooth device may switch from a low power state to an active power state; paragraph 0028) from the first power mode to a second power mode (Bluetooth device is configured in an active inquiry/paging scan mode or a passive inquiry/paging scan mode; in addition, the Bluetooth detection unit 118 can 
However, Ly-Gagnon et al, does not specifically disclose the features of a second power mode having a higher operating power for the communication device than the first power mode, the switch occurring while the preamble is being received, or immediately after the preamble is received and before an access address of the packet is received; and scan, while in the second power mode, for the access address of the packet.
On the other hand, Jakubov et al, from the same field of endeavor, teaches that the second power mode having a higher operating power for the communication device than the first power mode (a first correlator may detect the presence of a packet preamble; the second correlator may .
 
 Claims 16-18, 34-36, 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ly-Gagnon et al (Pub. No: US 20120281638 A1) in view of Jakubov et al (Pub. No: US 20180234358 A1) as applied to claims 1, 19, 37 above, and further in view of Li et al (Pub. No: US 20190335535 A1).
Regarding claims 16-18, 34-36, 52-54, Ly-Gagnon and Jakubov disclose everything claimed as explained above except the features of a preamble that comprises n bits, and the preamble is detected after receiving n-m bits of the preamble of the payload of the discovery message), wherein m is less than or equal to 2, and wherein n is equal to 8. 
However, Li et al discloses the features of a preamble (the discovery procedure may consist of two parts: preamble detection and discovery message decoding; a first wireless device may provide a synchronization preamble to a second wireless device; paragraph 0076, 0079) that .

Allowable Subject Matter
Claims 4-9, 10-14, 22-27, 28-32, 40-45, 46-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 10, 22, 28, 40, 46, the prior art either alone or in combination fails to teach the features of starting a timer upon switching from the first power mode to the second power mode; and detecting whether a second bit of the preamble is received upon detecting that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641